Case 1:19-cv-04087-MKB-RLM Document 28 Filed 09/06/19 Page 1 of 2 PageID #: 219




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


   COMMUNITY HOUSING IMPROVEMENT
   PROGRAM, RENT STABILIZATION
                                                                          Notice of
   ASSOCIATION OF N.Y.C., INC., CONSTANCE                                Appearance
   NUGENT-MILLER, MYCAK ASSOCIATES LLC,
   VERMYCK LLC, M&G MYCAK LLC, CINDY
   REALTY LLC, DANIELLE REALTY LLC,                                1:19-cv-04087-MKB-RLM
   FOREST REALTY, LLC,

                                 Plaintiffs,

                 v.

   CITY OF NEW YORK, RENT GUIDELINES
   BOARD, DAVID REISS, CECILIA JOZA, ALEX
   SCHWARZ, GERMAN TEJEDA, MAY YU, PATTI
   STONE, J. SCOTT WALSH, LEAH GOODRIDGE,
   AND SHEILA GARCIA, IN THEIR OFFICIAL
   CAPACITIES AS CHAIR AND MEMBERS,
   RESPECTIVELY, OF THE RENT GUIDELINES
   BOARD, AND RUTHANNE VISNAUSKAS, IN
   HER OFFICIAL CAPACITY AS COMMISSIONER
   OF NEW YORK STATE HOMES AND
   COMMUNITY RENEWAL, DIVISION OF
   HOUSING AND COMMUNITY RENEWAL,

                                 Defendants.


        Please take notice that Jonathan Conley, Assistant Attorney General in the New York

 State Attorney General’s Office, appears in this action on behalf of defendant Commissioner

 RuthAnne Visnauskas, and requests notice of all docket events in this action. I certify that I am

 admitted to practice in this Court.




                                               Page 1 of 2
Case 1:19-cv-04087-MKB-RLM Document 28 Filed 09/06/19 Page 2 of 2 PageID #: 220




  Dated: New York, New York
         September 6, 2019


                              LETITIA JAMES
                              Attorney General of the State of New York
                               Counsel for Commissioner Visnauskas
                              By:

                              /s/
                              Jonathan D. Conley
                              Assistant Attorney General
                              28 Liberty St.
                              New York, New York 10005
                              (212) 416-8108
                              Jonathan.Conley@ag.ny.gov


 Copies to Counsel of Record (by ECF)




                                         Page 2 of 2
